                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    ABDIWALI MUSSE,                                    CASE NO. C18-1736-JCC
10                          Plaintiff,                   MINUTE ORDER
11           v.

12    WILLIAM HAYES, Director of King County
      Department of Adult and Juvenile Detention, in
13    his individual and official capacities, et al.,
14                          Defendants.
15

16          The following minute order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court on the parties’ stipulated motion for a trial
19   continuance and an amendment of case schedule deadlines (Dkt. No. 23). The Court hereby
20   GRANTS the motion and ORDERS as follows:
21          1.     The 5-day estimate jury trial is continued to October 5, 2020, at 9:30 a.m.;
22          2.     The proposed pretrial order must be filed by September 25, 2020;
23          3.     Trial briefs and proposed voir dire/jury instructions must be filed by October 1,
24                 2020;
25          4.     Discovery must be completed by June 7, 2020; and
26          5.     Dispositive motions must be filed by July 7, 2020.

     MINUTE ORDER
     C18-1736-JCC
     PAGE - 1
 1        DATED this 24th day of December 2019.

 2                                                William M. McCool
                                                  Clerk of Court
 3
                                                  s/Tomas Hernandez
 4
                                                  Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-1736-JCC
     PAGE - 2
